Opinion per Curiam. This is an appeal from, a judgment of $5,000 against appellant, entered upon a verdict for that amount in a suit brought by the appellee to recover for personal injuries sustained by him from falling down an elevator shaft, by reason of the alleged negligence of appellant. The judgment was the result of a second trial of the ease. Mr. Justice Freeman, of this court, presided at the first trial of the case in the Superior Court, and set aside the verdict then returned in favor of the appellee, and granted the motion for a new trial therein. He accordingly feels that it would be improper to sit in review of this judgment, rendered (as it seems) on much the same facts as those elicited at the first trial, and declines so to do. And upon a consideration of the law and the facts by the remaining justices (Horton and Shepard) it being impossible for them to agree, therefore it is considered that by reason of such disagreement the judgment of the Superior Court must, by operation of law, stand aifirmed, and it is so ordered.